Citation Nr: 1442434	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of laceration of the scalp.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to appear for a Travel Board hearing before a Veterans Law Judge, to be conducted at the RO on July 20, 2012.  According to VACOLS (Veterans Appeals Control and Locator System) the hearing was cancelled by the Veteran.

The issue of entitlement to an effective date of September 21, 2005, for the grant of service connection for posttraumatic stress disorder, has been raised by the Veteran.  See March 2011 VA Form 21-4138.  It appears not to have been to this point adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's claim seeking a disability rating in excess of 10 percent for his service-connected scalp laceration residuals, review of the claims file shows that he was most recently afforded a VA examination to ascertain the nature and severity of this disorder in August 2006.  This is more than eight years ago.  




Review of the August 2006 VA fee-basis examination shows that examination showed an elevated scar at the skull superior left side with loss of hair surrounding the scar measuring about five centimeters (cm.) by .5 cm. with disfigurement.  Another scar was present on the left side of the forehead measuring about five cm. by .2 cm., also with disfigurement, hypopigmentation and abnormal texture.  No photographs of the Veteran's head or face were taken in conjunction with this examination to document the presence or absence of any residual disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).

Under Diagnostic Code 7800, note three indicates that when evaluating a scar under the criteria for disfigurement, the rater must take into consideration unretouched color photographs.  When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Accordingly, upon remand of this matter the Veteran should be afforded a new VA examination, which must include unretouched color photographs of his service-connected scars.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the August 2006 VA examination -- as argued by the Veteran's accredited representative in September 2014 (see Written Brief Presentation) -- is stale as it was conducted more than eight years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for a VA medical examination to determine the current severity of his service-connected laceration residuals of the scalp.  The electronic claims folder should be provided to the examiner in connection with the examination of the Veteran.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All indicated studies should be undertaken.  The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with laceration residuals.  The examiner should also comment on the presence or absence of scarring and/or disfigurement due to residual laceration scarring and if disfigurement is present.  The examination should include unretouched color photographs of the affected area(s) where scarring is present.






Regarding the scars affecting the head, face, and neck, the examiner must identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner must specify if any of the following characteristics of disfigurement are present and if so list each:  scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).




In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, readjudicate the appealed issue in light of all the evidence of record.  In so doing, also consider whether "staged" ratings are appropriate in light of Hart.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



